Citation Nr: 1643133	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for hypertension.

2.  Entitlement to service connection for erectile dysfunction, secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to November 1979.

This case came to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a rating for hypertension higher than 10 percent and to service connection for erectile dysfunction, secondary to hypertension.  For the following reasons, the Board finds additional examinations are necessary before a decision can be issued.

In an October 2010 statement to the Board, the Veteran's representative stated the Veteran's hypertension had worsened since his last Compensation & Pension (C&P) examination and, accordingly, requested up-to-date examinations for both the hypertension and erectile dysfunction.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  In light of the passage of time since the last evaluation, and due to the Veteran's competent claims that his conditions have worsened, new examinations are in order for the Veteran's hypertension and erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to assess the nature and severity of his hypertension.

2.  Schedule the Veteran for an examination to assess the nature and severity of his erectile dysfunction disorder.  The examiner is asked to determine whether it is as likely as not (50 percent probability or greater) that the Veteran's hypertension causes or aggravates his erectile dysfunction.

3.  Thereafter, readjudicate the issues on appeal. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




